Title: To Thomas Jefferson from Albert Gallatin, 29 July 1801
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dr Sir
                  Wednesday evening 29 July 1801
               
               The enclosed was delivered to me open this evening by Colo. Burr. It encloses an open letter for Mr Madison; but the whole in fact is designed for you. I had not heard that Mr Lewis the new Marshal had offered to resign. If it is thought proper that he should & he has not offered to do it, I will, if you approve of it, write to Doctor Vaughan, on the grounds of public utility, advising that step. I may do it with propriety, because his letter to you, recommending his father in law, was enclosed open to me. On that subject it is desirable that I should have your directions. The packett being delivered open to me by Colo. Burr & seeing the signature of Cesar Rodney, I guessed at the contents & asked him (Colo. Burr) his opinion. He said they seemed alive on the subject, but declined interfering.
               With great respect Your obt. Servt.
               
                  
                     Albert Gallatin
                  
               
            